COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                                 NO.
2-10-098-CV
 
 
GARY MANN AND                                                                           APPELLANTS
JEFFREY MANN                                                                                                   
 
                                                             V.
 
THE HONORABLE                                                                             APPELLEES
JUDGE
PHILLIP O. VICK, 
DENTON
COUNTY, DENTON 
COUNTY
SHERIFF=S DEPARTMENT, 
AND
BENNY PARKEY
 
                                                       ------------
 
               FROM
THE 211TH DISTRICT COURT OF DENTON COUNTY
 
                                                       ------------
 
                                      MEMORANDUM OPINION[1]
 
                                                       ------------




Appellants
Gary Mann and Jeffrey Mann along with several other plaintiffs sued Judge E.
Lee Gabriel along with Appellees The Honorable Judge Phillip O. Vick, Denton
County, Denton County Sheriff=s
Department, and Benny Parkey.  On
November 24, 2009, the trial court signed a judgment dismissing all of the
plaintiffs=
claims against Judge Gabriel in cause number 2008-30359-211 and severing those
claims into cause number 2009-30383-211. 
Approximately one month later, the trial court set aside its November
24, 2009 judgment because two plaintiffs filed verified pleadings stating that
they did not receive notice of the hearing. 
The trial court thereafter held another hearing on Judge Gabriel=s
motion to dismiss and granted it.
On
March 30, 2010, this court received a document from appellants that was treated
as a notice of appeal for both cause numbers 2008-30359-211 and
2009-30383-211.  Our clerk=s
office assigned cause number 2008-30359-211 the appellate cause number
02-10-00098-CV and assigned cause number 2009-30383-211 the appellate cause
number 02-10-00100-CV.
We
thereafter notified appellants that we were concerned that we might not have
jurisdiction over the appeal in 02-10-00098-CV because it appeared that there
was no final judgment.  We stated that
unless appellants or any party desiring to continue the appeal filed a response
showing grounds for continuing the appeal, this appeal would be dismissed for
want of jurisdiction.  Gary did not file
a response, and Jeffrey filed a response that did not provide a reasonable
basis for continuing the appeal.
Because
there is no final judgment or appealable order in this appeal, we dismiss the
appeal numbered 02-10-00098-CV for want of jurisdiction.  See Tex. R. App. P. 42.3(a), 43.2(f).




The
appeal numbered 02-10-00100-CV remains pending before this court.
 
SUE WALKER
JUSTICE
 
PANEL:
WALKER, MCCOY, and MEIER, JJ.
 
DELIVERED: June 3, 2010




[1]See Tex. R. App. P.
47.4.